DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 9, the phrase “the guide” does not have a proper antecedent basis [for examination purposes, the limitation will be interpreted as relating to the “guide unit”].  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2015-014221.  KR`221 teaches of a refrigerator (10) comprising: a main body (11); and a storage chamber provided inside the main body to accommodate a shelf unit (fig. 1), wherein the shelf unit (figs. 2-11 for instance) includes: a first shelf (52 or 62) arranged in a front portion of the storage chamber and moveable along a forward direction (fig. 6 or fig. 11), a second shelf (51 or 62) arranged behind the first shelf and moveable along the forward 10direction (described / shown), and a guide unit (fig. 3 or fig. 9) arranged to guide the first shelf, wherein the guide unit is formed to allow the first shelf, which has been moved along the forward direction together with the second shelf, to linearly be moved away from the second shelf along a lateral direction relative to the second shelf (In the fig. 6 embodiment - the position is taken that the lateral {from the side} direction, as viewed in the fig. 6 to fig. 7 sliding/rotating movement, would entail a movement in a lateral direction from which the first shelf is displaced from the second shelf; i.e., as shown in fig. 7, the first shelf is laterally offset from the second shelf as compared to the fig. 6 orientation.  In the fig. 11 embodiment - the position is taken that the lateral {from the side} direction, as viewed in the fig. 10 to fig. 11 sliding/rotating movement, would entail a movement in a lateral direction from which the first shelf is displaced from the second shelf; i.e., as shown in fig. 11, the first shelf is laterally offset from the second shelf as compared to the fig. 10 orientation.).  Regarding Claim 2, the shelf unit comprises: a pair of supporting members ((54) shown as two components – fig. 3 or (65) shown as two components – fig. 9) coupled onto either side on a bottom of the second shelf to support the first shelf and the second shelf, and moveable in the forward direction along with the first shelf and the second shelf.  Regarding Claim 3, the pair of supporting members are a pair of first supporting members (shown) and the shelf unit comprises: a plurality of second supporting members (52a, 52c) coupled onto a bottom of the first shelf to support the first shelf, and moveable in the lateral direction along with the first shelf (note figs. 6-7).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., [US 8,936,332].  Park teaches of a refrigerator (refrigerator) comprising: a main body (110); and a storage chamber provided inside the main body to accommodate a shelf unit (fig. 3), wherein the shelf unit (figs. 4-11 for instance) includes: a first shelf (170) arranged in a front portion of the storage chamber and moveable along a forward direction (fig. 8), a second shelf (150) arranged behind the first shelf and moveable along the forward 10direction (fig. 8), and a guide unit (249, 180) arranged to guide the first shelf, wherein the guide unit is formed to allow the first shelf, which has been moved along the forward direction together with the second shelf, to linearly be moved away from the second shelf along a lateral direction relative to the second shelf (as shown in figure 11, after the first shelf has moved in the forward direction, it can then be moved in a lateral {from a side} direction which is viewed as 90 degrees from the bottom side of the second shelf).  Regarding Claim 2, the shelf unit comprises: a pair of supporting members (180) coupled onto either side on a bottom of the second shelf to support the first shelf and the second shelf, and moveable in the forward direction along with the first shelf and the second shelf (shown).  

Allowable Subject Matter
Claims 4-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments do not apply to the references as mapped within the current rejection.  Furthermore, the position is taken that the limitation a “lateral direction” can be any direction from a side (top side, left side, right side, back side, front side, bottom side for instance) of the component.  The examiner notes that a first direction in one plane along with a second direction, which is a lateral direction, along the one plane where the first shelf moves laterally across the front of the second shelf and past a left / right side edge of the second shelf would be more limiting for prior art purposes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various combined pairs of shelves and their movable arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JOH
December 4, 2021

/James O Hansen/Primary Examiner, Art Unit 3637